DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant’s Restriction arguments, see remark on page 1, filed on 5/6/2022, with respect to claims 1-18 have been acknowledged.  The applicant elects, without traverse, Group I, claims 1-4, 10-13.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “the address information” lacks antecedent basis. Is it referring to the address information of the service request end or the address information of a to-be-processed load balance instance?
Similar issue exists in claim 11.
Depending claims 3, 4, 12, 13 are rejected with the similar rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto (Pub No.: 2012/0039338).
Regarding claim 10, Morimoto discloses a load balance node (Morimoto see fig. 10, load balancer 200a), wherein the load balance node comprises a processor, a transceiver (Morimoto see port#4 in fig. 10), and a memory, the transceiver is configured to receive and send information, the memory stores a computer-executable instruction, the processor is connected to the memory and the transceiver by using a bus, and when the processor executes the computer-executable instruction stored in the memory, the load balance node is enabled to perform the following steps: 
controlling the transceiver to receive a first service request packet (read as the TCP packet in para. 0096) from a service request end (see fig. 10, client 20-1), wherein the first service request packet comprises address information of the service request end (see para. 0100; Source IP address=IP1), address information of a to-be-processed load balance instance (see para. 0099; Destination IP address=VIP), and a MAC address of the load balance node (see para. 0097; Destination MAC address=VMAC), and the to-be-processed load balance instance is a load balance instance configured on the load balance node (Morimoto see fig. 10, client 20-1, load balancer 200a and server 10-a), para. 0096-0103; client 20-1 transmits a TCP packet having header information given below to the load balancer 200A: Destination MAC address=VMAC, Source MAC address=MAC1, Destination IP address=VIP, Source IP address=IP1, etc.). The load balancer 200a receives the TCP packet for service request. The Destination IP address (VIP) is the load balance instance address information configured on the load balance node;
determining a to-be-processed service member (see fig. 10, server 10-a) based on the address information of the to-be-processed load balance instance, wherein the to-be-processed service member is configured to process the first service request packet (Morimoto see para. 0104; the load balancer 200A selects a server 10-a (MAC address=MACa) from a plurality of servers 10 as the destination.). The load balancer 200a determines/selects the server 10-a based on the TCP packet having destination IP address=VIP, wherein the server 10-a is configured to process the TCP packet;
modifying the MAC address of the load balance node in the first service request packet to a MAC address of the to-be-processed service member, to obtain a second service request packet (read as the rewritten packet in para. 0111), wherein the second service request packet comprises the address information of the service request end, the address information of the to-be-processed load balance instance, and the MAC address of the to-be-processed service member (Morimoto see para. 0104-0111; The load balancer 200A rewrites the destination MAC address of the received packet from "VMAC" to "MACa" in accordance with the predetermined rewriting mode (MAT).). Thus, the load balancer 200a rewrites the destination MAC from “VMAC” to “MACa” to obtain the rewritten packet (e.g., second service request packet); and 
controlling the transceiver to send the second service request packet to a computing node (see fig. 10, controller 300) to which the to-be-processed service member belongs (Morimoto see para. 0111; The load balancer 200A forwards the rewritten packet back to the switch 100. The switch 100 receives the rewritten packet from port 4 communicating with the load balancer 200A. Therefore, the rewritten packet matches the second default entry ENT-D2 shown in FIG. 11 (step S150; Yes). In this case, the switch 100 transfers the rewritten packet to the controller 300 in accordance with the second default entry ENT-D2 (step S160).). The load balancer 200a forwards the rewritten packet to the controller 300 via the switch 100, to which the servers belong.
Claim 1 is rejected similarly to claim 10.
Regarding claims 2, 11, Morimoto discloses the feature wherein the address information comprises an IP address and a port identifier (Morimoto see fig. 10, Source IP address=IP1, source TCP port number and destination TCP port number; para. 0105-0110).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (Pub No.: 2012/0039338) in view of Sreenivasan et al. (Pat No.: 11,178,230).
Regarding claims 3, 12, Morimoto does not explicitly disclose the feature wherein the determining, by the load balance node, a to-be-processed service member based on the address information of the to-be-processed load balance instance comprises: querying, by the load balance node based on the IP address and the port identifier of the to-be-processed load balance instance, a resource pool corresponding to the to-be-processed load balance instance; and determining, by the load balance node, the to-be-processed service member from the resource pool according to a load balance algorithm corresponding to the resource pool.
Sreenivasan et al. from the same or similar fields of endeavor discloses the feature wherein the determining, by the load balance node, a to-be-processed service member based on the address information of the to-be-processed load balance instance comprises: querying, by the load balance node based on the IP address and the port identifier of the to-be-processed load balance instance, a resource pool corresponding to the to-be-processed load balance instance; and determining, by the load balance node, the to-be-processed service member from the resource pool according to a load balance algorithm corresponding to the resource pool (Sreenivasan et al. see fig. 4, Edge service 420, Load balancer 430, servers 440-443; see column 4, lines 56-67; column 6, lines 30-40).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Morimoto and to implement with the feature as taught by Sreenivasan et al. to select a server from a server pool in a connection associated with IP address and port number using a load balancing algorithm. 
The motivation would be to improve transmission reliability.

Allowable Subject Matter
Claims 4, 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. (Pub No.: 2018/0332105) discloses a computer device, a system, and a load balancing method are provided. A load balancing virtual machine is created on the computer device. When load balancing processing needs to be performed on a service of a virtual machine of the computer device, a related service packet is sent to the load balancing virtual machine of the computer device, so as to perform load balancing processing, thereby avoiding a processing delay caused by congestion of centralized load balancing. In addition, when a computer device is faulty, a virtual machine of the computer device goes offline accordingly, and a load balancing requirement is not generated any more. Therefore, when a fault of a single computer device causes a fault of a load balancing virtual machine, there is no service interruption that is caused by active/standby switchover because of the fault of the load balancing virtual machine. 
Inoue et al. (Pub No.: 2003/010852) discloses a server load sharing system has a plurality of server load balancers and a relay device. Each balancer includes a module selecting, when receiving a forwarding target packet addressed to a predetermined virtual IP address via one of first and second links, any one of a plurality of load sharing target servers specified in their group on the basis of the virtual IP address and each allocated a unique IP address, and a module rewriting the virtual IP address of the received forwarding target packet addressed to the virtual IP address into the unique IP address of the selected server, and rewriting a source IP address of the received packet addressed to the virtual IP address into an IP address capable of specifying the other of the first and second links. The relay device connected to each of the plurality of balancers via the first and second links includes a module identifying the received packet addressed to the virtual IP address, and a module selecting one of the first and second links for forwarding the identified packet addressed to the virtual IP address to one of the plurality of balancers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464